Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment and remarks filed 1/04/2021. Claims 1-20 are pending and claims 1, 2, 5, 7, 9, 10, 11, 13, 15, 17, 18, and 20 are amended.  Claims 1 (a non-transitory CRM), 9 (a method), and 17 (a machine) are independent.

Response to Arguments
Note that the Double Patenting rejection has been updated to reflect the new claim scope.
Applicant’s arguments, see page 11, filed 1/04/2021, with respect to the rejection(s) of claim(s) 1 under Cottrille in view of Pendergast have been fully considered and are persuasive.  Cottrille in view of Pendergast does not disclose “a redaction schema for a data file … being separate from the data file”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cottrille in view of Luo, US 2009/0323087 (filed 2008-04) and Pendergast.
Similarly, independent claims 9 and 17 are rejected under Cottrille in view of Luo.

Applicant’s further arguments are dependent on those discussed and are persuasive for the reasons noted above. 

Suggested Claim Wording
Examiner suggests amending the independent claims to require that (a) the schema is separate from the document or (b) that a masking object is based on the device parameter and not based on the group of users in the redaction schema.
For example:

(a) "... parse a redaction schema for a data file, the data file comprising content for display on a device, the redaction schema being stored with other redaction schemas for other files and separate from the data file and identifying at least one range of content in the data file to be ...." (Note the redaction schema data 126 described in Applicant’s specification ¶ 29).
 (b) "... at least one other range of the content to be concealed based on at least one device parameter and not based on the group of users...."  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 7, 8 of U.S. Patent No. 10,083,320 in view of Luo (US 2009/0323087). 

Presently presented claim 1
‘320 claim 1
A non-transitory computer-readable medium embodying program code for dynamic content redaction executable in at least one computing device, the program code being configured to cause the at least one computing device to at least:
A non-transitory computer-readable medium embodying program code executable in at least one computing device, the program code being configured to cause the at least one computing device to at least:
parse a redaction schema for a data file, the data file comprising content for display on a device
permit access to content in a data file for display on a device; parse a redaction schema for the data file
the redaction schema … identifying at least one range of the content in the data file to be concealed from display on the device based on a group of users and at least one other range of the content in the data file to be concealed based on at least one device parameter
the redaction schema identifying at least one range of the content to be concealed for at least one user (at least one user anticipates a plurality of users, or a group.) of the device and at least one other range of content to be concealed according to at least one operating status parameter of the device;

 generate a redaction layer for overlay over the content for display based in part on the redaction schema
render the content for display on the device under the redaction layer
render the content for display on the device under the redaction layer
the redaction layer comprises a first masking object for the at least one range of the content based on an evaluation of a user of the device against the group of users in the redaction schema and a second masking object for the at least one other range of the content based on an evaluation of an operating status parameter of the device against the at least one device parameter in the redaction schema
the redaction schema identifying at least one range of the content to be concealed for at least one user of the device and at least one other range of content to be concealed according to at least one operating status parameter of the device
the masking object comprises a text indicator that indicates a reason for the masking object.
the at least one masking object comprising a text indicator that indicates a reason for the at least one masking object


Presently presented claim 1 differs from claim 1 of ‘320 by requiring “being separate from the data file”.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified claim 1 of ‘320 with Luo by providing the redaction schema as a separate file.  It would have been obvious to a person of ordinary skill in the art to modify claim 1 of ‘320 with Luo in order to allow multiple redaction schemas to be associated with a file, thereby accommodating different versions of the file or different redactor’s intent (Luo ¶¶ 31-34).

Claims 9 and 17 are similar to claim 1 and are obvious variants of claim 1 of ‘320 in view of Luo as they comprise similar features to those of claim 1.

The dependent claims are obvious variants of the following claims of ‘320 in view of Luo, as detailed below:
Presently presented claim
Anticipating claim of ‘320
Claims 2 and 10
Claim 1 
Claims 3, 11, and 18
Claim 2
Claims 4, 12, and 19
Claim 1, the text indicator itself is a “compliance rule”.
Claims 5 and 13
Claim 3
Claims 6 and 14
Claim 5

Claim 7 (the at least one operating status parameter anticipates a plurality)
Claims 8 and 16
Claim 8



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottrille, US 2009/0164878 (filed 2007-12), in view of Luo, US 2009/0323087 (filed 2008-04).

As to claims 9 and 17, Cottrille discloses a method/machine comprising:
(Regarding the memory/device of claim 17: “The computer system dynamically redacts those sensitive portions of the document identified by the tags without otherwise altering the structure of the document, in accordance with the user's intention.” Cottrille ¶ 12)
A method for dynamic content redaction, comprising: 
parsing, with at least one computing device, a redaction schema for a data file, (“document 131 may be embedded with one or more tags that indicate which portions of user's unauthorized status” Cottrille ¶ 43. “Other time-based (e.g. authorized users are authorized to access the redacted information only within a certain time frame), location-based, rights-based security measures may also be used.” Cottrille ¶ 40) and at least one other range of the content in the data file to be concealed based on at least one device parameter; and (“Sensitivity may also be based on the user's current context. For example, computer system 101 may be configured to determine the user's current location using global positioning system (GPS), or determine based on ambient noise level that the user is in a public setting. Other means of determining context may also be used, and each may affect the sensitivity level in a different manner.” Cottrille ¶ 30. See also “where a user has configured a tiered system with multiple sensitivity levels, only those portions of the document corresponding to the indicated sensitivity level are redacted.” Cottrille ¶ 29)
generating, with the at least one computing device, a redaction layer for overlay over the content for display on the device based on the redaction schema, wherein: (“omitting the dynamically redacted portions may not involve entirely removing the 
the redaction layer comprises a first masking object (“making the redacted portions unreadable.” Cottrille ¶ 34) for the at least one range of the content based on an evaluation of a user of the device (“dynamically redacted portions as a result of the user's unauthorized status” Cottrille ¶ 43.) against the group of users (“(e.g. authorized users are authorized to access the redacted information only within a certain time frame)” Cottrille ¶ 40. Users, plural.) in the redaction schema (see Cottrille ¶ 24, as cited above) and a second masking object (see Cottrillle Figure 4 showing a plurality of redaction portions 414-417 and 419) for the at least one other range of the content based on an evaluation of an operating status parameter of the device against the at least one device parameter (where the redactions are performed according to: “Other time-based (e.g. authorized users are authorized to access the redacted information only within a certain time frame), location-based, rights-based security measures may also be used.” Cottrille ¶ 40.  Thus, the users authentication status may be used in combination with time or location to determine whether to redact a portion.) in the redaction schema (see Cottrille ¶ 24, as cited above).

Cottrille does not disclose: being separate from the data file.

Luo discloses: “being separate from the data file” (“the redaction template, and the document associated with the redaction template may be separate files” Luo abstract. See also Luo ¶¶ 25, 27, 31, 33, and 34)


As to claim 10, Cottrille in view of Luo discloses the method of claim 9 and further discloses: 
Identifying, with the at least one computing device, a changed operating status parameter of the device; and (“In some cases, computer system 101 may detect that a user is in a certain context and automatically raise the sensitivity level and redact sensitive portions accordingly.” Cottrille ¶ 30.)
Regenerating, with the at least one computing device, the redaction layer based on the changed operating status parameter of the device. 
(“policy engine 120 may be configured to automatically run such a policy to redact the sensitive portions of information when user 105 navigates to different portions of the document. In some cases, this may conserve processing resources by avoiding processing portions of the document that aren't viewed by the user.” Cottrille ¶ 24.  See also Cottrille ¶¶ 42, 30, and 40)


wherein the changed operating status parameter comprises at least one of: a changed communications network, a changed geographic location, or a changed compliance rule parameter associated with the device. (“Sensitivity may also be based on the user's current context. For example, computer system 101 may be configured to determine the user's current location using global positioning system (GPS), or determine based on ambient noise level that the user is in a public setting.” Cottrille ¶ 30)

As to claim 13, Cottrille in view of Luo discloses the method of claim 9 and further discloses: 
wherein the at least one range of the content comprises content to be concealed for at least one individual user and the at least one group of users. (“a method for selectively unredacting display information in accordance with a redaction policy based, at least in part, on the user's identity.” Cottrille ¶ 13. See also Cottrille ¶¶ 40 and 41.)

As to claims 15, and 20, Cottrille in view of Luo discloses the method/machine of claims 9, and 17 and further discloses: 
wherein the at least one other range of the content to be concealed comprises:
at least one first range of the content to be concealed based on a first operating status parameter of the device; and (“Sensitivity may also be based on the user's current context. For example, computer system 101 may be configured to determine the 
at least one second range of the content to be concealed based on a second operating status parameter of the device. (“Sensitivity may also be based on the user's current context. For example, computer system 101 may be configured to determine the user's current location using global positioning system (GPS), or determine based on ambient noise level that the user is in a public setting. Other means of determining context may also be used, and each may affect the sensitivity level in a different manner.” Cottrille ¶ 30. Multiple status parameters of the device impacting the sensitivity level in different manners.)
(Note that Cottrille discloses multiple portions, where the portions may be redacted based on location and also based on user authentication. E.g. in the case of unredaction.  While the claim implies that the portions redaction rules are mutually exclusive, the claim does not presently require such.  Thus, Cottrilles disclosure of redacting multiple portions based on multiple factors discloses the features of claims 15 and 20.)

As to claim 16, Cottrille in view of Luo discloses the method of claims 9 but does not disclose: 
wherein the program code is further configured to cause the at least one computing device to at least: 
generate instructions to print the content; and 


Luo further discloses:
wherein the program code is further configured to cause the at least one computing device to at least: 
generate instructions to print the content; and (“the user may print the document with its associated redaction template 230.” Luo ¶ 33)
generate instructions to print the masking object in place of at least a portion of the instructions to print the content based in part on the redaction schema. (“if document 210 has not changed since redaction template 230 was created then document 210 may be printed using redaction template 230.” Luo ¶ 33)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further modified Cottrille in view of Luo with Luo by performing the redaction when a user selects to print a document associated with a redaction template.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform redaction based on a print request, as seen in Luo ¶ 33, in order to establish consistency across printed redacted documents and reduce the number of needed versions of redacted printed documents, Luo ¶ 6.

As to claim 18, Cottrille in view of Luo discloses the machine of claim 17 and further discloses:

identify a changed operating status parameter of the device; (“In some cases, computer system 101 may detect that a user is in a certain context and automatically raise the sensitivity level and redact sensitive portions accordingly.” Cottrille ¶ 30) and regenerate the redaction layer based on the changed operating status parameter of the device, (“policy engine 120 may be configured to automatically run such a policy to redact the sensitive portions of information when user 105 navigates to different portions of the document. In some cases, this may conserve processing resources by avoiding processing portions of the document that aren't viewed by the user.” Cottrille ¶ 24. See also Cottrille ¶¶ 30, 40, and 42) wherein: 
the changed operating status parameter comprises at least one changed communications network, changed geographic location, or changed compliance rule associated with the device. (“Sensitivity may also be based on the user's current context. For example, computer system 101 may be configured to determine the user's current location using global positioning system (GPS), or determine based on ambient noise level that the user is in a public setting.” Cottrille ¶ 30)


Claims 1-5, 7, 8, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottrille, US 2009/0164878 (filed 2007-12), in view of Luo, US 2009/0323087 (filed 2008-04), and Pendergast et al., US 2009/0019379 (filed 2008-06).

parse a redaction schema for a data file (“document 131 may be embedded with one or more tags that indicate which portions of the document are sensitive.” Cottrille ¶ 24.  The embedded tags being the ‘schema’), the data file comprising content for display on a device (the document), the redaction schema … identifying at least one range of the content in the data file to be concealed from display (“one or more tags indicating which portions of the document are to be redacted (act 230).” Cottrille ¶ 32) on the device based on a group of users (“user 105 may be permitted to grant authorization status to other users.” Cottrille ¶ 41. Users, plural. “displaying the document according to the document's original structure, omitting the dynamically redacted portions as a result of the user's unauthorized status” Cottrille ¶ 43. “Other time-based (e.g. authorized users are authorized to access the redacted information only within a certain time frame), location-based, rights-based security measures may also be used.” Cottrille ¶ 40) and at least one other range of the content in the data file to be concealed based on at least one device parameter; (“Sensitivity may also be based on the user's current context. For example, computer system 101 may be configured to determine the user's current location using global positioning system (GPS), or determine based on ambient noise level that the user is in a public setting. 
generate a redaction layer for overlay over the content for display on the device based on the redaction schema; and (“omitting the dynamically redacted portions may not involve entirely removing the portions from display, but rather obscuring or making the redacted portions unreadable.” Cottrille ¶ 34)
render the content for display on the device under the redaction layer, wherein: 
the redaction layer comprises a first masking object (“making the redacted portions unreadable.” Cottrille ¶ 34) for the at least one range of the content based on an evaluation of the user of the device (“dynamically redacted portions as a result of the user's unauthorized status” Cottrille ¶ 43.) against the group of users (“(e.g. authorized users are authorized to access the redacted information only within a certain time frame)” Cottrille ¶ 40. Users, plural.) in the redaction schema (see Cottrille ¶ 24, as cited above)
and a second masking object (see Cottrillle Figure 4 showing a plurality of redaction portions 414-417 and 419) for the at least other range of the content based on an evaluation of an operating status parameter of the device  against the at least one device parameter (where the redactions are performed according to: “Other time-based (e.g. authorized users are authorized to access the redacted information only within a certain time frame), location-based, rights-based security measures may also be used.” Cottrille ¶ 40.  Thus, the users 

Cottrille does not disclose: 
Being separate from the data file 
masking object comprises a text indicator that indicates a reason for the masking object. 

Luo discloses: 
being separate from the data file 
(“the redaction template, and the document associated with the redaction template may be separate files” Luo abstract. See also Luo ¶¶ 25, 27, 31, 33, and 34)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Cottrille with Luo by providing a redaction template comprising the redactions as a separate file.  It would have been obvious to a person of ordinary skill in the art to modify Cottrille with Luo in order to allow multiple redaction templates to be associated with a file, thereby accommodating different versions of the file or different redactor’s intent with respect to which portions of the file to redact (Luo ¶¶ 31-34).

Cottrille in view of Luo does not disclose: 


Pendergast discloses:
masking object comprises (“The redaction features enable a user to hide selected areas of a document for various production sets, and to use labels describing each redaction. Thus, the redacted or hidden area(s) can contain a text label indicating, for example, the reason for the redaction.” Pendergast ¶ 37)
 a text indicator that indicates a reason for the masking object. (“the text of the label for the redacted area can be selected from the following options: “Attorney/Client,” “Privileged” or “Redacted.” Other options may be available in some implementations. In any event, the selected label is displayed over the redacted area of the document.” Pendergast ¶ 51)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Cottrille in view of Luo with Pendergast by allowing the redactor to specify a reason for each redaction that is overlaid to obscure the underlying redaction.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cottrille in view of Luo with Pendergast in order to provide users with visual cues that text has been redacted, Pendergast ¶ 41, using customizable labels that justify the omission, Pendergast ¶ 37.


identify a changed operating status parameter of the device; and (“In some cases, computer system 101 may detect that a user is in a certain context and automatically raise the sensitivity level and redact sensitive portions accordingly.” Cottrille ¶ 30.)
regenerate the redaction layer based on the changed operating status parameter of the device. 
(“policy engine 120 may be configured to automatically run such a policy to redact the sensitive portions of information when user 105 navigates to different portions of the document. In some cases, this may conserve processing resources by avoiding processing portions of the document that aren't viewed by the user.” Cottrille ¶ 24.  See also Cottrille ¶¶ 42, 30, and 40)

As to claims 3, Cottrille in view of Luo and Pendergast disclose the CRM of claim 2 and further discloses: 
wherein the changed operating status parameter comprises at least one of: a changed communications network, a changed geographic location, or a changed compliance rule parameter associated with the device. (“Sensitivity may also be based on the user's current context. For example, computer system 101 may be configured to determine the user's current location using global positioning system (GPS), or 

As to claim 4, Cottrille in view of Luo and Pendergast discloses the CRM of claim 1 and further discloses: 
wherein the text indicator indicates at least one of: a communications network, a geographic location, or a compliance rule reason for the masking object. (“the text of the label for the redacted area can be selected from the following options: “Attorney/Client,” “Privileged” or “Redacted.” Other options may be available in some implementations. In any event, the selected label is displayed over the redacted area of the document.” Pendergast ¶ 51)

As to claim 5, Cottrille in view of Luo and Pendergast discloses the CRM of claim 1 and further discloses: 
wherein the at least one range of the content comprises content to be concealed for at least one individual user and the at least one group of users. (“a method for selectively unredacting display information in accordance with a redaction policy based, at least in part, on the user's identity.” Cottrille ¶ 13. See also Cottrille ¶¶ 40 and 41. “The read-only access capability can be used, for example, to allow specified users or classes of users to view the “solid” version of redacted documents only.” Pendergast ¶ 56. A group/class of users allowed to view the redacted document.)


wherein the at least one other range of the content to be concealed comprises:
at least one first range of the content to be concealed based on a first operating status parameter of the device; and (“Sensitivity may also be based on the user's current context. For example, computer system 101 may be configured to determine the user's current location using global positioning system (GPS), or determine based on ambient noise level that the user is in a public setting.” Cottrille ¶ 30)
at least one second range of the content to be concealed based on a second operating status parameter of the device. (“Sensitivity may also be based on the user's current context. For example, computer system 101 may be configured to determine the user's current location using global positioning system (GPS), or determine based on ambient noise level that the user is in a public setting. Other means of determining context may also be used, and each may affect the sensitivity level in a different manner.” Cottrille ¶ 30. Multiple status parameters of the device impacting the sensitivity level in different manners.)
(Note that Cottrille discloses multiple portions, where the portions may be redacted based on location and also based on user authentication. E.g. in the case of unredaction.  While the claim implies that the portions redaction rules are mutually exclusive, the claim does not presently require such.  Thus, Cottrilles disclosure of redacting multiple portions based on multiple factors discloses the features of claim 7.)


wherein the program code is further configured to cause the at least one computing device to at least: 
generate instructions to print the content; and 
generate instructions to print the masking object in place of at least a portion of the instructions to print the content based in part on the redaction schema.

Luo further discloses:
wherein the program code is further configured to cause the at least one computing device to at least: 
generate instructions to print the content; and (“the user may print the document with its associated redaction template 230.” Luo ¶ 33)
generate instructions to print the masking object in place of at least a portion of the instructions to print the content based in part on the redaction schema. (“if document 210 has not changed since redaction template 230 was created then document 210 may be printed using redaction template 230.” Luo ¶ 33)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further modified Cottrille in view of Luo and Pendergast with Luo by performing the redaction when a user selects to print a document associated with a redaction template.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform redaction based on a 


As to claim 12, and 19, Cottrille in view of Luo discloses the method/machine of claims 9, and 17 but does not disclose:
wherein: the masking object comprises a text indicator that indicates a reason for the masking object; and the text indicator indicates at least one of: a communications network, a geographic location, or a compliance rule reason for the masking object.

Pendergast discloses:
masking object comprises (“The redaction features enable a user to hide selected areas of a document for various production sets, and to use labels describing each redaction. Thus, the redacted or hidden area(s) can contain a text label indicating, for example, the reason for the redaction.” Pendergast ¶ 37)
 a text indicator that indicates a reason for the masking object. (“the text of the label for the redacted area can be selected from the following options: “Attorney/Client,” “Privileged” or “Redacted.” Other options may be available in some implementations. In any event, the selected label is displayed over the redacted area of the document.” Pendergast ¶ 51)
and the text indicator indicates at least one of: a communications network, a geographic location, or a compliance rule reason for the masking object. (“the text of the 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Cottrille in view of Luo with Pendergast by allowing the redactor to specify a reason for each redaction that is overlaid to obscure the underlying redaction.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cottrille in view of Luo with Pendergast in order to provide users with visual cues that text has been redacted, Pendergast ¶ 41, using customizable labels that justify the omission, Pendergast ¶ 37.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottrille, US 2009/0164878 (filed 2007-12), Luo, US 2009/0323087 (filed 2008-04), Pendergast et al., US 2009/0019379 (filed 2008-04), and Quaeler et al., US 2007/0030528 (filed 2006-07).
As to claim 6, Cottrille in view of Luo and Pendergast discloses the CRM/method of claims 1 and 9 and further discloses: wherein the at least one range of the content is defined with reference to at least one line or of: (“Policy engine 120 may use these policy-recognizable markers to identify those portions of the document that are deemed 

Cottrille in view of Pendergast does not disclose:
at least one of: a line or paragraph number, a pixel range of an image, or a playback time range of media.

Quaeler discloses: 
at least one of: a line or paragraph number, a pixel range of an image, or a playback time range of media.
(Text: “The three manners are: token range, as derived from the text tokenizer; character range, which takes into account the character encoding of the document [225]; and byte range, which defines the range over the raw bytes of the document [225]”
Motion documents: “ranges are specified by the starting and ending timestamp of the interval to be redacted.”
Images: “a closed path defining a polygonal region within the page's layer's pixel space is stored.”
Quaeler ¶¶ 97-100.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Cottrille in view of Luo and Pendergast with Quaeler by utilizing the indicators of Quaeler to indicate the portions for redaction.  It would have . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottrille, US 2009/0164878 (filed 2007-12), Luo, US 2009/0323087 (filed 2008-04), and Quaeler et al., US 2007/0030528 (filed 2006-07).
As to claims 6 and 14, Cottrille in view of Luo discloses the method of claim 9 and further discloses: wherein the at least one range of the content is defined with reference to at least one line or of: (“Policy engine 120 may use these policy-recognizable markers to identify those portions of the document that are deemed to be sensitive. These portions may include certain characters, numbers, words, phrases, pictures, videos or any other portion of a document.”  Cottrille ¶ 39)

Cottrille in view of Luo does not disclose:
at least one of: a line or paragraph number, a pixel range of an image, or a playback time range of media.


at least one of: a line or paragraph number, a pixel range of an image, or a playback time range of media.
(Text: “The three manners are: token range, as derived from the text tokenizer; character range, which takes into account the character encoding of the document [225]; and byte range, which defines the range over the raw bytes of the document [225]”
Motion documents: “ranges are specified by the starting and ending timestamp of the interval to be redacted.”
Images: “a closed path defining a polygonal region within the page's layer's pixel space is stored.”
Quaeler ¶¶ 97-100.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Cottrille in view of Luo with Quaeler by utilizing the indicators of Quaeler to indicate the portions for redaction.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cottrille in view of Luo with Quaeler in order to specify the portions to be redacted in Cottrille, e.g. ¶ 39.  Additionally, Cottrille in view of Luo does not disclose the specifics noted above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the portion designations of Qualer as a simple substitution of one known portion designation for another to obtain predictable results. See e.g. MPEP 2143 (I)(B). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Gianniotis et al., US 2014/0304825, discloses the use of a redaction schema to anonymize data received at a redaction proxy.
Jones et al., US 2016/0335415, discloses performing redaction on medical records using a redaction template.
Zhao et al., US 2013/0208966, discloses an anonymization template for anonymizing plural medical images.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492